Judgment unanimously affirmed. Memorandum: After weighing the probative strength of the conflicting testimony at trial and the relative strength of the conflicting inferences that may be drawn from that testimony (see, People v Bleakley, 69 NY2d 490, 495), we conclude that defendant’s conviction is not against the weight of the evidence.
Defendant raised no objection to the jury verdict before the jury was discharged and, therefore, failed to preserve for review his contention that the verdict was repugnant (see, CPL 470.05 [2]; People v Satloff, 56 NY2d 745; People v Stahl, 53 NY2d 1048; People v Duncan, 177 AD2d 187, lv denied 79 NY2d 1048).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Sexual Abuse, 1st Degree.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.